Citation Nr: 0101976	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of left 
eardrum perforation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in February 1999 when it was remanded for 
additional development.

The Board notes that in a June 2000 rating decision, the RO 
denied service connection for right carpal tunnel syndrome 
and arthritis of the right hand, right wrist and right elbow 
on the basis that the veteran's claims for these benefits 
were not well grounded.  The RO notified the veteran of these 
determinations that same month.  To date, the record does not 
reflect that the veteran has disagreed with these 
determinations, and as such, these claims are not before the 
Board.  Recently, however, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law provides, among other things, that any 
veteran whose claim was denied or dismissed by VA, the United 
States Court of Appeals for Veterans Claims or the United 
States Court of Appeals for the Federal Circuit from July 14, 
1999, to November 9, 2000, on the basis that it was not well 
grounded, as that term was formerly used in 38 U.S.C.A. 
§ 5107(a) (1999), may have his claim readjudicated under the 
new law.  In light of the newly enacted statute, the matter 
is referred to the RO for appropriate action.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).




REMAND

The veteran contends that he currently has hearing loss and 
residuals of a perforated left eardrum, which are 
attributable to an inservice diving injury.

As noted by the veteran's representative in a December 2000 
Informal Hearing Presentation, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

In addition, VA outpatient treatment records dated in 1996 
note diagnoses of secretory otitis media and hearing loss in 
the left ear.  The Board notes that the veteran has not been 
afforded a VA audiological examination in conjunction with 
his appeal.  The Board finds that a VA audiological 
examination should be accomplished in order to obtain an 
opinion with respect to whether any currently found hearing 
loss or residuals of a left eardrum perforation were incurred 
during service.

The Board regrets any further delay in this case.  However, 
for the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should then schedule the 
veteran for a VA audiological 
examination, to include assessments of 
hearing loss and residuals of a left 
eardrum perforation, if found to be 
present.  The examiner should thoroughly 
review the claims folder and a copy of 
this Remand prior to examination, and, if 
hearing loss is found, express an opinion 
regarding whether it is at least as 
likely as not that the hearing disorder 
and/or residuals of a left eardrum 
perforation resulted from the veteran's 
military service.  The examiner should 
provide supporting rationale for all 
opinions expressed.

3.  When the aforementioned development 
has been completed, the claims should be 
reviewed by the RO.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




